Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 05/24/2022 havingclaims 1-16 are pending and presented for examination.
Priority
2.  	Application filed on 04/19/2021 is a CON of 16/245,850 01/11/2019 PAT 10986673 FOREIGN APPLICATIONS CHINA 201810027186.8 01/11/2018
CHINA 201810057947.4 01/19/2018  is acknowledged.
Drawings
	The drawings were received on  04/19/2021 and these drawings are accepted.
2.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 05/24/2022, 09/09/2021, 04/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
3.  	The Oath/Declaration filed on  04/19/2021 is accepted by the examiner.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5, 9 and 13 are rejected on the ground of obvious type double patenting over claim  1, 5, 9 and 13 of US Patent No. US 10986673 B2. This is obvious type double patenting
	As per claim 1. A method performed by a terminal in a communication system, the method comprising: receiving, from a base station, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel; receiving, from the base station, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH); identifying an offset parameter among a plurality of offset parameters, the offset parameter corresponding to the first information, the second information, and the third information; generating a baseband signal for a physical random access channel (PRACH) based on the offset parameter; and transmitting the random access preamble based on the baseband signal.(claim 1, A method performed by a terminal, the method comprising: receiving, from a base station, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel; receiving, from the base station, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH); identifying an offset parameter among a plurality of offset parameters, the offset parameter corresponding to the first information related to the length of the random access preamble, the second information related to the first subcarrier spacing, and the third information related to the second subcarrier spacing; identifying a frequency resource of the random access channel based on the offset parameter; and transmitting the random access preamble based on the frequency resource.
 	As per claim 5. A method performed by a base station in a communication system, the method comprising: transmitting, to a terminal, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel; transmitting, to the terminal, third information related to a second subcarrier spacing of a physical uplink shared channel (PUS CH); and receiving, from the terminal, the random access preamble based on a baseband signal for a physical random access channel (PRACH), the baseband signal being generated based on an offset parameter corresponding to the first information, the second information, and the third information.(claim 5, A method performed by a base station, the method comprising: transmitting, to a terminal, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel; transmitting, to the terminal, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH); and receiving the random access preamble based on a frequency resource associated with an offset parameter, the offset parameter corresponding to the first information related to the length of the random access preamble, the second information related to the first subcarrier spacing, and the third information related to the second subcarrier spacing among a plurality of offset parameters.
 	As per claim 9. A terminal in a communication system, the terminal comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: receive, from a base station, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel; receive, from the base station, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH); identify an offset parameter among a plurality of offset parameters, the offset parameter corresponding to the first information, the second information, and the third information; generate a baseband signal for a physical random access channel (PRACH) based on the offset parameter; and transmit the random access preamble based on the baseband signal.(claim 9 A terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: receive, from a base station, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel, receive, from the base station, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH), identify an offset parameter among a plurality of offset parameters, the offset parameter corresponding to the first information related to the length of the random access preamble, the second information related to the first subcarrier spacing, and the third information related to the second subcarrier spacing, identify a frequency resource of the random access channel based on the offset parameter, and transmit the random access preamble based on the frequency resource.
	As per claim 13.A base station in a communication system, the base station comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: transmit, to a terminal, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel; transmit, to the terminal, third information related to a second subcarrier spacing of a physical uplink shared channel (PUS CH); and receive, from the terminal, the random access preamble based on a baseband signal for a physical random access channel (PRACH), the baseband signal being generated based on an offset parameter corresponding to the first information, the second information, and the third information.(claim 13, A base station in a wireless communication system, the base station comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: determine a resource of a random access channel, transmit, to a terminal, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of the random access channel, transmit, to the terminal, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH), and receive the random access preamble based on a frequency resource associated with an offset parameter, the offset parameter corresponding to the first information related to the length of the random access preamble, the second information related to the first subcarrier spacing, the third information related to the second subcarrier spacing among a plurality of offset parameters.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 5-6, 9-10, 13-14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20160286578 A1 BERTRAND et al. (Hereinafter “BERTRAND").
  	As per claim 1, BERTRAND teaches a method by a terminal, the method comprising: receiving, from a base station, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel ( para [0018], [0054-0055], terminal is receiving preamble length information 410 from the base station and carrier spacing information such information 408);  receiving, from the base station, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH) ( para [0018], [0054-0055],, terminal is receiving a second information the base station such 404 spacing of a physical uplink shared channel (PUSCH) );  identifying an offset parameter among a plurality of offset parameters, the offset parameter corresponding to the first information, the second information, and the third information ( para [0018], [0054-0055],, based on the information of the received information such as he preamble 410, subcarrier spacing 404 and information the base station such 404 spacing of a physical uplink shared channel (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station);  and generating a baseband signal for a physical random access channel (PRACH) based on the offset parameter (para [0018], [0054-0055],  generating the signal based on the information for transmission); and transmitting the random access preamble based on the baseband signal. (para [0018], [0054-0055],  transmitting the random access preamble based on the offset parameter). 
   	As per claim 2,  BERTRAND teaches the method of claim 1, wherein the first information, the second information, and the third information are used to identify a number of resource blocks of the random access channel (para [0018], [0054-0055], selecting a subcarrier spacing 404 and information the base station such 404 spacing of a physical uplink shared channel (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station). 
    	As per claim 5, BERTRAND teaches a method by a base station, the method comprising: transmitting, to a terminal, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel (para [0018], [0054-0055], base station is transmitting preamble length information 410 from the base station and carrier spacing information such information 408 ); transmitting, to the terminal, third information related to a second subcarrier spacing of a physical uplink shared channel (PUS CH) (para [0018], [0054-0055], base station is transmitting a information to the terminal such 404 spacing of a physical uplink shared channel (PUSCH));  and receiving, from the terminal, the random access preamble based on a baseband signal for a physical random access channel (PRACH), the baseband signal being generated based on an offset parameter corresponding to the first information, the second information, and the third information.
and receiving the random access preamble based on an offset parameter which is identified based on the length of the random access preamble, the first subcarrier spacing, and the second subcarrier spacing, wherein the offset parameter is used to identify a frequency resource of the random access channel ( para [0018], [0054-0055],, based on the information of the received information such as he preamble 410, subcarrier spacing 404 and information the base station such 404 spacing of a physical uplink shared channel (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station). 
   	As per claim 6, BERTRAND teaches the method of claim 5, wherein the first information, the second information, and the third information are used to identify a number of resource blocks of the random access channel ( para [0018], [0054-0055], selecting a subcarrier spacing 404 and information the base station such 404 spacing of a physical uplink shared channel (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station). 
    	As per claim 9, BERTRAND teaches a terminal, the terminal comprising: a transceiver;  and at least one processor configured to: receive, from a base station, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel (para [0018], [0054-0055], terminal is receiving preamble length information 410 from the base station and carrier spacing information such information 408 ), receive, from the base station, third information related to a second subcarrier spacing of a physical uplink shared channel (PUSCH)  ( para [0018], [0054-0055],, terminal is receiving a second information the base station such 404 spacing of a physical uplink shared channel (PUSCH) ), identify an offset parameter among a plurality of offset parameters, the offset parameter corresponding to the first information, the second information, and the third information; ( para [0018], [0054-0055],, based on the information of the received information such as he preamble 410, subcarrier spacing 404 and information the base station such 404 spacing of a physical uplink shared channel (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station), generate a baseband signal for a physical random access channel (PRACH) based on the offset parameter(para [0018], [0054-0055],  generating the signal based on the information for transmission);; and transmit the random access preamble based on the baseband signal (para [0018], [0054-0055],  transmitting the random access preamble based on the offset parameter). 
   	As per claim 10, BERTRAND teaches the method of claim 9, wherein the first information, the second information, and the third information are used to identify a number of resource blocks of the random access channel. (para [0018], [0054-0055], selecting a subcarrier spacing 404 and information the base station such 404 spacing of a physical uplink shared channel (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station). 
  	As per claim 13,  BERTRAND teaches a base station in a communication system, the base station comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: (para [0018], [0054-0055], base station is transmitting preamble length information 410 from the base station and carrier spacing information such information 408  ), transmit, to a terminal, first information related to a length of a random access preamble and second information related to a first subcarrier spacing of a random access channel (para [0018], [0054-0055], base station is transmitting a information to the terminal such 404 spacing of a physical uplink shared channel (PUSCH)); transmit, to the terminal, third information related to a second subcarrier spacing of a physical uplink shared channel (PUS CH) (para [0018], [0054-0055], base station is transmitting a information to the terminal such 404 spacing of a physical uplink shared channel (PUSCH)); and receive, from the terminal, the random access preamble based on a baseband signal for a physical random access channel (PRACH), (para [0018], [0054-0055],,  receive the random access preamble based on an offset parameter which is identified based on the length of the random access preamble), the baseband signal being generated based on an offset parameter corresponding to the first information, the second information, and the third information. (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station). 
   	As per claim 14, BERTRAND teaches the method of claim 13, wherein the first information, the second information, and the third information are used to identify a number of resource blocks of the random access channel. ( para [0018], [0054-0055], selecting a subcarrier spacing 404 and information the base station such 404 spacing of a physical uplink shared channel (PUSCH) , selecting a frequency band information for transmission random access channel in the PRACH channel for transmission to the base station). 
Allowable Subject Matter
Claim 3-4, 7-8, 11-12,15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
    Prior arts made of record, not relied upon: US PG Publication US 20050030932 A1; US 20060171328 A1; US 20050243826 A1.  	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips  can be reached on (571) 272- 3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467